Spring, J. (dissenting) :
I cannot concur in the opinion of the majority in this case. The trial court has found that the contract was made as claimed by the plaintiff and has also found as a fact that it has been fully performed by her. The trial court saw the witness and was in a better situation to judge as to her credibility than we sitting as appellate judges. Unless we are to say that in actions for specific performance a different rule is to prevail in giving credence to the decision of the trial court 1 do not see how we can disturb the judgment in this case. The plaintiff’s husband testified explicitly to the contract and its terms. It was definite and certain. It was not unfair. The plaintiff had lived with the Speidels and as a member of their family from her childhood of six years until her marriage, thirteen years later. The Speidels had no children and the plaintiff was treated as a daughter. After her marriage the relations continued affectionate and like that of parents and a daughter. By the terms of the contract the whole property of Mrs. Speidel was not to pass to the *27plaintiff. She left quite an amount of personal property and this contract related solely to the premises upon which she lived.
It is contended that the contract was not fully performed. As I say, the court has found otherwise. The performance was such as any daughter would render to a mother and that was what was designed by the agreement.
The plaintiff and her husband gave up their intention of going to Boston where the husband had work at his trade in reliance upon this promise. It was, therefore, supported at its inception by a good consideration and its performance added to it.
The contract was not unjust to the heirs at law or next of kin of the decedent. She left no children and her nearest collateral relative apparently was not needy. Again the contract might have been a very burdensome one to the plaintiff. Her foster mother was only about fifty years of age at the inception of the agreement and if she had lived her allotted time and had required care and attendance in her old age she was entitled to it under this agreement.
Contracts of this kind resting in parol have recently been enforced by this court. (Winne v. Winne, 166 N. Y. 263.)
The elements which must exist are that the contract is definite and certain and capable of enforcement and founded upon an adequate consideration and that it be just and fair. This agreement possesses all these requirements.
It is urged that the plaintiff may sue for her services. She was an adopted daughter, and in order to maintain an action of that character must prove a contract whereby she was to be compensated for such services. The only agreement which she is able to prove is the one which the court in this action has found, and by the decision of this court that agreement is held to be ineffective. The only remedy is for specific performance of the only contract she ever claims to have made. It often happens that where an action is brought for specific performance, the court, finding that the agreement was made, but for some equitable reason specific performance ought not to be decreed, will award damages in lieu thereof. That is not this case, for specific performance can be decreed and no equities exist whereby the plaintiff should not strictly have the benefit of her agreement.
The evidence of the witness Myerhoff, who testified that Mrs. *28Speidel said that Frances, that is, the plaintiff, was going to have all of her property upon her death, shows the intention of the intestate and also her affection for the plaintiff.
I think the judgment should be affirmed.